In the
 United States Court of Appeals
              For the Seventh Circuit
                         ____________

No. 06-2374
UNITED STATES OF AMERICA,
                                               Plaintiff-Appellee,
                                v.

JAMES HARRY RAND, also known as Harry Rand,
                                           Defendant-Appellant.
                         ____________
           Appeal from the United States District Court
      for the Northern District of Illinois, Eastern Division.
          No. 01 CR 1069—Joan B. Gottschall, Judge.
                         ____________
    ARGUED FEBRUARY 7, 2007—DECIDED APRIL 6, 2007
                   ____________


 Before FLAUM, ROVNER, and EVANS, Circuit Judges.
  EVANS, Circuit Judge. An incredibly bizarre plot—
seemingly doomed to failure from the start—unraveled
with tragic consequences: the death of an innocent man
and a life sentence for the defendant in this case, James
Rand.
  Rand, unfortunately, was a friend of a fellow named
Joseph Kalady. And Kalady was in hot water. To extricate
himself, he hatched a plan he thought would allow him
escape from both the heat and the country. Kalady re-
cruited Rand to help him pull it off. Nothing but trouble
followed: on this appeal, Rand challenges his conviction
for violating 18 U.S.C. § 1512(a)(1)(C), a statute entitled
2                                                  No. 06-2374

“Tampering with a witness, victim, or an informant.”
Although Rand maintains his innocence to this day, we
start our consideration of his appeal with the facts, which
we must accept as true, that were established during
his 2005 jury trial.
  In the fall of 2001, Kalady was arrested for executing
an identity fraud scheme in which he counterfeited U.S.
birth certificates to obtain passports for illegal aliens. He
was released on bond but confined to his home and moni-
tored by an electronic bracelet around his ankle. Under
the terms of his release, he had to remain within 500 feet
of his residence unless he had permission from a Pretrial
Services officer to go beyond that distance. Kalady’s
arraignment was delayed due to problems with his health,
but it was ultimately scheduled for December 6, 2001.
  Kalady was a huge man, weighing in at 450 pounds, and
he suffered serious health problems as a result of his
weight. Like most all defendants facing federal criminal
charges, he did not want to go to prison. So in November
2001, as the date for his arraignment drew close, he told
his brother, Michael, that he wanted to fake his own death
so he could get out of his predicament. Kalady’s plan,
ultimately, was to kill another person and use the corpse
as a double for himself.1
  Kalady discussed his plan with Rand, who had previ-
ously lived with him. During the discussion, Kalady told
Rand to “get a homeless guy, kill him, and pretend that
he’s me.” Kalady also asked Rand to find a homeless
man who looked like Kalady, someone who visited “soup


1
  This plan was not even as bizarre as two others Kalady
discussed but rejected: one was to buy a cadaver, place it in his
house, and then set the house on fire; another was to have a
Nigerian friend (this was soon after 9-11) crash a small air-
plane into Kalady’s house.
No. 06-2374                                               3

kitchens or missions” so Kalady could use the body to
“replace” his own. Kalady suggested that Rand go to
places where “bums go” since they didn’t have families
looking after them. Rand agreed to find someone Kalady
could use to pull off his scheme.
  Kalady also discussed his plan with Michael, asking
him to do several things. First, Kalady said that if Michael
came to his residence and found a dead body in his chair,
he should tell everyone that the corpse was Joseph Kalady.
Next, Kalady asked Michael to call the police, paramedics,
and funeral directors to report his discovery of the dead
body. Finally, on November 27, 2001, Kalady asked
Michael to come to his house and serve as a witness on
documents provided by the Cremation Society of Illinois.
The execution of these documents, with a witness, ensured
that the body would be cremated after it was removed
from Kalady’s house. This was a crucial part of Kalady’s
plan because if the body found in his chair was cremated,
“it would become [Kalady] and they wouldn’t be able to
send him back to prison.”
  On December 1, 2001, 5 days before the scheduled
arraignment, Rand brought a fellow named William White
to Kalady’s house. Kalady told White that he needed a
body double because the FBI was watching him. He asked
White if, at a later time, he would be willing to put on
Kalady’s clothes and sit in his chair for a couple of hours
so Kalady could leave without alerting federal authorities.
White agreed, and Kalady then gave White and Rand $150
in cash. After White and Rand left the apartment, Kalady
told Michael that he thought his plan “would work” and
that White’s body would be a good “replace[ment]” for
Kalady’s. The next day, Michael went to Kalady’s house
and found White dead, wearing Kalady’s clothing and
sitting in Kalady’s oversized recliner. Rand was seen
leaving Kalady’s residence around that time.
4                                               No. 06-2374

  As Robert Burns observed, the best-laid plans of mice
and men often go awry. And this plan, which was hardly
best-laid, quickly unraveled when the authorities
realized the body, by then at the morgue, was not Joseph
Kalady. This apparently was not all that difficult as
White, at 185 pounds, was less than half of Kalady’s size.
  After Rand was arrested, he admitted that Kalady
wanted somebody to take his place and sit in his chair
while Kalady left the house. Rand also admitted Kalady
told him to get a homeless guy, kill him, and have that guy
take Kalady’s place.
  Rand was charged and went to trial on two counts.
Count 1 charged him with aiding and abetting Kalady in
the murder of White, under § 1512(a)(1)(C). The statute
provides:
    Whoever kills . . . another person, with intent to . . .
    prevent the communication by any person to a law
    enforcement officer or judge of the United States of
    information relating to the commission or possible
    commission of a Federal offense or a violation of
    conditions of . . . release pending judicial proceedings;
    shall be punished [according to law].
   Count 2 charged Rand with conspiring with Kalady
and others “to commit an offense against the United
States; namely, the failure by defendant Joseph Kalady
to appear . . . for arraignment . . . as required by the
conditions of Joseph Kalady’s release order, in violation of
Title 18, United States Code, Section 3146(a)(1).” A jury
found Rand guilty on both charges. He was sentenced to a
life term on the first count and a concurrent 5-year term
on the second count. His appeal is limited to challenging
his conviction on the first count.
  The government’s theory of the case was that Kalady,
aided and abetted by Rand, killed White intending to
No. 06-2374                                                5

prevent a Pretrial Services officer from communicating
to the court that he violated his conditions of release by
leaving his house. Rand argues that § 1512 does not apply
to these facts—it is plainly addressed, he says, to what is
commonly understood to be witness tampering. He argues
that because White was not “a witness, victim or infor-
mant,” his killing by Kalady is not a violation of the
statute.
  Rand also argues that even if Kalady’s scheme is seen as
an effort to prevent the fact of his flight from being known,
§ 1512(a) only deals with efforts to conceal information
as to prior crimes. It is not violated where a killing is
actually a new crime. Finally, Rand argues that flawed
jury instructions led to his conviction.
  Kalady clearly murdered White and, viewing the evi-
dence in the light most favorable to the government, Rand
clearly aided and abetted that nefarious act. But did Rand
violate § 1512? We think the answer is “yes.”
  Rand argues that the statute, on these facts, only
prohibits the killing of victims, witnesses, and informants,
and because White does not fall into any of these catego-
ries, his killing does not fit under the statute. This argu-
ment, we think, ignores the plain language of the statute.
  We repeat, this time with emphasis, the text of the
statute:
    (a)(1) Whoever kills or attempts to kill another person,
with intent to—
        (C) prevent the communication by any person to a
        law enforcement officer or judge of the United
        States of information relating to the commission
        or possible commission of a Federal offense or a
        violation of conditions of . . . release pending
        judicial proceedings;
6                                            No. 06-2374

  Count 1 of the indictment against Rand tracked the
language of § 1512(a)(1)(C). It charges that Rand (with
Michael Kalady and others) aided and abetted the viola-
tion:
    with the intent to prevent the communication by a
    United States Pretrial Services Officer to a law en-
    forcement officer and judge of the United States of
    information relating to the commission and possible
    commission of a Federal offense and a violation of
    defendant Joseph Kalady’s conditions of release
    pending judicial proceedings, which killing was a
    murder in the first degree, as defined in Title 18,
    United States Code, Section 1111.
  We believe that a plain reading of § 1512(a)(1)(C)
demonstrates that the murder victim does not have to be
a witness or an informant. The statute makes it a federal
crime to kill or attempt to kill “another person”—regard-
less of who that person is—in order to prevent the commu-
nication of information by “any person” to the court. The
statute does not only provide that it is a federal crime
to kill another person in order to prevent that person
from communicating information to the court.
  Rand’s two principal contentions are that there must
be some relationship between the person killed and the
person whose “communication” is prevented, and that the
statute’s title—Tampering with a witness, victim, or an
informant—cabins its scope. Both claims must be rejected.
Because the plain language of the statute—killing “an-
other person” to prevent a communication by “any per-
son”—is not limited, Rand turns to a variant of the old
legislative history argument to support his claim. He
says: “While extrinsic material may not modify an unam-
biguous statute, it should be considered in determining
the meaning of the statute.” We cannot embrace this
notion. When a statute is clear, any consideration of
No. 06-2374                                                      7

legislative history is improper.2 See, e.g., Holder v. Hall,
512 U.S. 874, 932 n.28 (1994) (“Resort to legislative history
is only justified where the face of the [statute] is inescap-
ably ambiguous.”) (quotation omitted); see also United
States v. Hayward, 6 F.3d 1241, 1245 (7th Cir. 1993)
(holding that “when the language of a statute is clear
and unambiguous, no need exists for the court to examine
the legislative history, and the court must give effect to
the plain meaning of the statute”).
  Rand claims that the title of the statute, again “Tamper-
ing with a witness, victim or an informant,” reveals that
its sole purpose is preventing harm to witnesses, victims,
and informants. However, while a statute’s title can in-
form the meaning of ambiguous text, it is well-settled
that it does not “limit the plain meaning of the text.” See
United States v. Krilich, 159 F.3d 1020, 1028 (7th Cir.



2
  Although we are not moved by Rand’s argument that we
should turn to legislative history to discern the meaning of the
statute, we note that the history certainly is not a slam dunk in
his favor. As the government notes, the Senate Report seems
to urge a wide reach for the law:
    [T]he obstruction of justice statute is an outgrowth of the
    Congressional recognition of the variety of corrupt meth-
    ods by which the proper administration of justice may be
    impeded or thwarted, a variety limited only by the imagina-
    tion of the criminally inclined. In the Committee’s view, this
    observation leads to the conclusion that the purpose of
    preventing an obstruction or miscarriage of justice cannot
    be fully carried out by a simple enumeration of the com-
    monly prosecuted obstruction offenses. There must also be
    protection against the rare type of conduct that is the product
    of the inventive criminal mind and which also thwarts
    justice.
Victim & Witness Protection Act of 1982, S. Rep. No. 97-532, at
18 (1982).
8                                               No. 06-2374

1998), citing Pennsylvania Dep’t of Corr. v. Yeskey, 524
U.S. 206, 212 (1998); see also Lyons v. Georgia-Pacific
Corp. Salaried Employees, 221 F.3d 1235, 1246 (11th Cir.
2000) (“[R]eliance upon headings to determine the mean-
ing of a statute is not a favored method of statutory
construction.”).
  Our view is consistent with the position taken by the
Eleventh Circuit in United States v. Veal, 153 F.3d 1233
(1998). In Veal, three police officers were charged under
18 U.S.C. § 1512(b)(3) with trying to head off federal
charges by misleading state authorities concerning the
circumstances of a victim’s death in order to prevent state
authorities from providing the FBI and a federal judge
with information concerning the killing. On appeal, the
officers argued that § 1512 was directed solely at the direct
victim or witness, rather than third parties such as the
state authorities, and that they therefore could not be
charged with violating the statute. In partial support of
their argument, the officers pointed to the statute’s title.
  The Veal court held that it did not need to reach the
statute’s legislative history because “there [was] no
ambiguity in [§ 1512(b)(3)’s] ‘another person,’ which is
easily and commonly understood to mean any person,
regardless of whether he possessed knowledge of the
commission or possible commission of a federal crime
from being an eyewitness or investigating official.” Id., at
1245 (emphasis in original); see also United States v. Diaz,
176 F.3d 52, 91 (2d Cir. 1999) (relying on an opinion
analyzing § 1512(a)(1)(C) in considering claims under
§ 1512(b)(3) because the elements of the subsections of
§ 1512 are similar), cited in United States v. Baldyga, 233
F.3d 674, 680 n.5 (1st Cir. 2000) (comparing § 1512(b)(1)
to § 1512(a)(1)(C)).
  Rand cites United States v. Arocho, 305 F.3d 627, 639
(7th Cir. 2002), and United States v. LaShay, 417 F.3d 715,
No. 06-2374                                               9

718 (7th Cir. 2005), for the contention that a person killed
under a § 1512 prosecution must also be a witness. While
both cases held that a witness killing qualifies for pros-
ecution under § 1512, neither went so far as to mandate
that the victim must be a witness. Likewise, Rand argues
that United States v. Murphy, 406 F.3d 857 (7th Cir. 2005),
held that § 1512 only “reaches crimes against a person
where the defendant knew the person harmed was a
witness or informant.” We disagree.
  In Murphy, one of the defendants—a woman named
Baker—confronted a confidential informant, but she did
not know that the person held that status. We agreed in
that case that the jury could not convict Baker when she
did not know the person she confronted was an informant.
But our reasoning was very particular. Since Baker did not
know the person she confronted was an informant, she
lacked the required intent under § 1512 of acting to
prevent a communication to a federal law enforcement
officer or judge. Our case is fundamentally different
because Kalady had the requisite intent required under
the statute. He killed White pursuant to a plan to make
the authorities think the dead person was him so that
the Pretrial Services officer would not communicate to
the judge that he had fled to avoid prosecution. By aiding
Kalady, Rand exposed himself to prosecution under the
statute as well.
  Rand’s argument that § 1512 only relates to “prior”
crimes is similarly unavailing. The statute includes
potential crimes by punishing whoever kills another
person with the intent to prevent the communication by
any person to a law enforcement officer or judge “relating
to the commission or possible commission” of a federal
crime. Rand says that if the statute reaches future
crimes, it will create “an absurdly broad” scope, such that
every killing of any person during any crime could be a
violation of § 1512. This argument ignores the intent
10                                              No. 06-2374

requirement that distinguishes § 1512. In order to fall
under the statute, a defendant must kill (or attempt to
kill) another person with the intent to “prevent the commu-
nication” of information “by any person” to a law enforce-
ment officer or judge. So limited, every murder of any
person will not lead to a charge under § 1512.
  Rand’s challenge to the jury instructions regarding the
elements of the charge against him is an offshoot of his
contention about the limited scope of § 1512. The judge’s
instructions, however, appropriately tracked the statute
and the indictment. Since White’s killing, which Rand
aided and abetted, was a murder, § 1512(a)(3), which
establishes the punishment, provides:
     (3) The punishment for an offense under this subsec-
         tion is—
        (A) in the case of murder (as defined in section
        1111 [18 USCS § 1111], the death penalty or
        imprisonment for life, and in the case of any other
        killing, the punishment provided in section 1112
        [18 USCS § 1112];
        (B) in the case of—
            (i) an attempt to murder; or
            (ii) the use or attempted use of physical force
            against any person;
            imprisonment for not more than 20 years; and
        (C) in the case of the threat of use of physical force
        against any person, imprisonment for not more
        than 10 years.
18 U.S.C. § 1512(a)(3). The government proceeded under
subsection (3)(A), and as a result, the instructions had to
provide a definition of murder. That definition came
from 18 U.S.C. § 1111, the federal murder statute.
No. 06-2374                                              11

  As charged, the government had to prove, beyond a
reasonable doubt, three elements to secure a conviction.
First, that Rand aided and abetted in White’s killing. This
element is reflected in instruction 18 (“the government
must prove . . . that the defendant aided and abetted the
murder of William White”) as given.
  Second, the government had to prove that White was
killed in order to prevent a communication by “any person”
to a law enforcement official or judge. This element is
reflected in instruction 18 as well (“the government must
prove . . . that Joseph Kalady killed William White with
the intent to prevent the communication by a United
States Pretrial Services Officer to a law enforcement
official and judge of the United States of information
relating to the commission and possible commission of
a Federal Offense and a violation of Joseph Kalady’s
conditions of release pending judicial proceedings.”).
  Lastly, for sentencing purposes, the government had to
prove that White’s killing was “murder,” as defined in
§ 1111, in order to subject Rand to a sentence of life
imprisonment. This element was reflected in instruction 18
(“the government must prove . . . that Joseph Kalady’s
killing of William White was murder in the first
degree . . . .”).
  Admittedly, the charge in this case and the instructions
formulated and given by the experienced district court
judge (the Honorable Joan B. Gottschall) are not run-of-
the-mill. And that’s certainly not unusual in a case that
was anything but run-of-the-mill. We think these in-
structions are clear and did not, as Rand colorfully claims,
toss the jury into an “instructional briar patch.”
  Rand, of course, would have preferred his proposed
elements instruction:
    [T]hat defendant intentionally “aided and abetted”
    Joseph Kalady in killing William White and that this
12                                            No. 06-2374

     was done with the intent to prevent William White
     from communicating information as described in the
     previous (SECOND) paragraph.
This proposed instruction would have been wrong on the
law and would certainly have confused and misled the
jury. When all is said and done, we think the instructions
as given by Judge Gottschall, when viewed as a whole,
were error-free on the elements of the charge against
Rand in count 1.
  For these reasons, the judgment of the district court
is AFFIRMED.




  ROVNER, Circuit Judge, dissenting. When James Rand
agreed to find a body double and victim for Joseph
Kalady’s incomprehensible scheme, he undoubtedly aided
and abetted Kalady in the murder of William White.
Such a prosecution would have been an easy one for the
state prosecutors. Kalady had told Rand to “get a home-
less guy, kill him, and pretend he’s me.” Rand dutifully
brought the homeless man to Kalady, and that man,
White, was then killed as planned and placed in a chair,
wearing Kalady’s ill-fitting clothing, to stand in for
Kalady. The prosecutors, however, chose not to take this
route. Instead they sought to convict Rand under a wit-
ness tampering statute which states:
     Whoever kills or attempts to kill another person, with
     intent to—
                            ***
No. 06-2374                                               13

    (C) prevent the communication by any person to a law
    enforcement officer or judge of the United States of
    information relating to the commission or possible
    commission of a Federal offense or a violation of
    conditions of probation, parole, or release pending
    judicial proceedings;
    shall be punished as provided in paragraph (3).
18 U.S.C. § 1512(a)(1)(C).
  The government’s theory is that Kalady killed White
intending to prevent a pretrial services officer (PSO) from
communicating to the court that Kalady had violated
his conditions of release by fleeing from home confine-
ment. If true, then Rand aided and abetted Kalady in the
commission of that offense. Such a theory would cause
any tribunal to raise a brow. Section 1512, after all, is a
witness tampering statute clearly designed to protect the
integrity of the judicial process by punishing defendants
who keep witnesses from testifying.
  We need not turn to the purpose of the statute, however,
to see why Kalady’s (and thus Rand’s) crime does not fit.
The statute requires that a defendant kill with the
intent to prevent communication of, in this case, the
violation of a condition of release pending a judicial
proceeding. Kalady, however, never intended to prevent
the PSO from communicating anything; he hoped to
manipulate the PSO into communicating information that
was not correct—i.e. that Kalady had died, rather than
that he had fled. The term “prevent,” on its face, implies
the use of an act that disables a person from communicat-
ing or one that is so coercive as to effectively disable that
person from communicating. Feeding false information to
a PSO in the hopes that he will communicate the misinfor-
14                                             No. 06-2374

mation rather than the truth is simply in a different
league from an act that prevents communication.
  If we had any doubt whatsoever about the limitations
of the word “prevent” in this context, the remainder of the
statute makes it clear. Section 1512(a)(2), for example,
criminalizes the use of physical force or the threat of
physical force to “hinder, delay or prevent” the communica-
tion to a judge regarding a violation of a condition of
release pending judicial proceedings. 18 U.S.C. § 1512(a)(2)
(emphasis supplied). Other sections of the statute similarly
refer to attempts to “influence, delay or prevent” communi-
cation. 18 U.S.C. §§ 1512 (a)(2)(A), (b)(1). Thus the plain
language of the statute sets forth a distinction between
actions which may influence, hinder, or delay on the one
hand, and actions which wholly prevent communication on
the other. Although Kalady intended to influence the
information that the PSO communicated, the facts of this
case demonstrate precisely why he could not prevent the
PSO from communicating that he had fled. The PSO
certainly could have accepted Michael Kalady’s report that
his brother Joe had died, but he was also free to investi-
gate further to determine what message he should send to
the court. In fact, Kalady may not have cared that his
scheme might eventually unwind and that the message
that he fled would then merely have been delayed rather
than prevented. By that time, Kalady hoped to be living
abroad, perhaps under an assumed identity or in a place
safe from detection and extradition.
  Of course, the record contains no evidence of Kalady’s
intent regarding his efforts to thwart communication. For
this reason, I particularly am troubled by the majority’s
naked assertion that “Kalady had the requisite intent
required under the statute.” Ante at 9. Clearly, Kalady’s
intent was to fake his death, escape an inevitable prison
No. 06-2374                                              15

term, and live undetected in Poland or Massachusetts or
wherever his final destination may have been. But an
intent to prevent his pre-trial services officer from commu-
nicating to the judge that he had violated a condition of
his release pending his judicial proceeding? That is not
at all clear.
   The majority’s unsupported assertion of intent is prob-
lematic because the statute at issue, 18 U.S.C. § 1512, is
a specific intent statute. It requires the government to
prove beyond a reasonable doubt that the defendant killed
with the specific purpose of preventing communication
about a violation of a condition of release. See U.S. v.
Jefferson, 149 F.3d 444, 446 (6th Cir. 1998) (noting that
the government needed to prove that the defendant
was motivated by a desire to prevent communication
about the defendant’s involvement in a federal crime.);
id. at 447 (Daugherty, J., dissenting) (arguing that a
reasonable jury could not determine beyond a reason-
able doubt that the defendant had killed the victim to
prevent him from communicating with the authorities
where there was insufficient evidence of the defendant’s
specific intent to prevent communication); U.S. v. Causey,
185 F.3d 407, 422-23 (4th Cir. 1999) (holding that evidence
was insufficient to convict the defendant under § 1512
where evidence revealed that the defendant did not have
the requisite specific intent). The majority fails to iden-
tify any evidence offered by the government whatsoever
to support the hypothesis about Kalady’s intent to pre-
vent communication. In fact, the only real information we
have about Kalady’s intent was that he intended to
fake his own death and escape. To travel from Kalady’s
primary intent—escape—to the statute’s requisite intent—
prevention of communication—requires quite a few
awkward leaps.
16                                              No. 06-2374

  It is true, of course, that Kalady intended to fake his own
death to manipulate the information that the PSO ob-
tained and, in due course, communicated. Had he merely
wished to escape he simply could have flown the coop,
without the body double, and hoped no one ever tracked
him down. Instead, he wanted to flee without fear of
pursuit. For this reason he sought to convince the PSO,
and subsequently, the judge, that he had died. Of course,
a person who has died cannot violate a condition of release.
Ergo, if Kalady convinced the PSO that he had died, the
PSO would not have reason to inform the court that he had
violated his conditions of release. But hopscotching from
Kalady’s clear intent—escape—to the inevitable mis-
information he created by trying to conceal his escape,
steps outside the bounds of the statute.
  The fact that Kalady intended that no one find out about
his scheme hardly creates the specific intent to prevent
communication required by this statute. Most criminals
(and not just the particularly clever ones as this case
demonstrates) intend to keep their crimes a secret from
law enforcement officers and judges. Consequently, as
they plan and commit their crimes they tend to take
steps to hinder witnesses from communicating informa-
tion relating to their crime to law enforcement and judges.
Almost any action that a defendant takes to divert suspi-
cion from himself or to throw pursuers off his scent—using
an alias, wearing a disguise, or pointing the finger at
someone else—could be characterized as an effort to
“prevent” someone from communicating the truth of
criminal culpability. But to transform these steps, which
are part and parcel of any crime, into crimes of their own
would expand the scope of this witness tampering statute
in a manner not contemplated by Congress.
No. 06-2374                                               17

  Moreover, the government’s attempts to shoehorn Rand’s
actions into an ill-fitting statute violate the guarantees of
due process. Due process requires that a statute must
give the ordinary person fair warning of what conduct it
prohibits. City of Chicago v. Morales, 527 U.S. 41, 56
(1999). As Rand points out, in all other reported appellate
cases referring to § 1512(a)(1), the defendant killed or
threatened to kill a witness or informant (or his relative)
to prevent that person from communicating information.
Whereas in this case, preventing a communication was
not the true aim of the crime; the purpose of staging
Kalady’s death was not to prevent a communication, but
to alter the message that the authorities received to give
Kalady more, or an unlimited, time in which to flee. “[D]ue
process bars courts from applying a novel construction of
a criminal statute to conduct that neither the statute nor
any prior judicial decision has fairly disclosed to be within
its scope.” U.S. v. Lanier, 520 U.S. 259, 266 (1997). Since
the statute is such an ill-fit and no other reported cases
support its use in this manner, it is hard to imagine how
Rand, or any other ordinary person, could have fore-
seen that the language of § 1512(a)(1)(c) would apply to
his acts.
  Rand’s action simply do not fit within the plain language
of this statute even with a shoehorn. As Cinderella’s
wicked stepsisters taught us, no good can come of stuffing
a foot into an ill-fitting shoe. Particularly where, as here,
there were plenty of proverbial shoes just right for
Rand’s foot.
18                                       No. 06-2374

A true Copy:
      Teste:

                   ________________________________
                   Clerk of the United States Court of
                     Appeals for the Seventh Circuit




               USCA-02-C-0072—4-6-07